Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-5 and 11-12, the prior art fails to teach or suggest a method 
for transmitting a sounding reference symbol (SRS) by a user equipment (UE), the method comprising a step of transmitting SRSs in the plurality of slots or subframes based on the control information, wherein the control information is received based on (i) a total number of uplink transmission beams exceeding the maximum number of SRS beams transmittable in one slot or one subframe or (ii) the number of ports for SRS transmission exceeding the maximum number of ports for the SRS transmission in one slot or one subframe, in combination with other limitations, as specified in the independent claims 1, and 11. 
Regarding claims 6-10 and 13-15, the prior art fails to teach or suggest a method for transmitting a sounding reference symbol (SRS) by a user equipment (UE), the method comprising a step of transmitting, to a base station, a message indicating a SRS transmission request in a plurality of slots or subframes, based on (i) a total number of uplink transmission beams exceeding a maximum number of SRS beams transmittable in one slot or one subframe or (ii) the number of ports for SRS transmission exceeding a maximum number of ports for the SRS transmission in one slot or one subframe, in combination with other limitations, as specified in the independent claims 6, and 13. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465